F§ i,,§§§
APR 3 2019

C|erkl U S Distrlct Court
Distnct Oi |Vlontana
B¢|llngs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR lS-]lG~BLG-»SPW
Plaintiff,
vs.
ORDER
NINA MARIE LECOMPTE,
Defendant.

 

 

The United States has filed an Unopposed Motion for Dislnissal of
Forfeiture Proceedings (Doc. 24). For good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED With prejudice

DATED this tjrcilay Of April, 2019

iam /%<Aée;,

/SUSAN P. WATTERS
United States District Court Judgc

